Citation Nr: 0738191	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-31 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to April 17, 2001 for 
the grant of service connection for diabetes mellitus 
associated with herbicide exposure.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.
In May 2006, the veteran submitted medical records of tests 
for prostate cancer.  A claim for service connection for 
prostate cancer is referred to the RO for  appropriate 
development.


FINDINGS OF FACT

1.  The veteran first filed a claim for service connection 
for diabetes mellitus on April 17, 2001.

2.  An August 2001 rating decision granted service connection 
for diabetes mellitus and assigned an effective date of April 
17, 2001.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
April 17, 2001 for the grant of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The RO initially provided the veteran with VCAA notice on his 
service connection claim in July 2001.  The RO granted 
service connection for diabetes mellitus in an August 2001 
rating decision.  Since the claim was more than 
substantiated, VCAA notice was no longer required.  See 
Dunlap v. Nicholson, No. 03-320, slip op. at 6 (Vet. App. 
Mar. 22, 2007)

Following the August 2001 rating decision that granted 
service connection for diabetes mellitus, the veteran 
submitted a  claim of entitlement to an earlier effective 
date for service connection for diabetes mellitus.  The 
veteran was not provided with VCAA notice on all five 
elements of a service connection claim as required by 
Dingess.   The July 2001 VCAA letter was deficient because it 
did not notify the veteran of how initial disability ratings 
and effective dates are determined.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of the claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).

Where notice is lacking, the burden is on VA to show that the 
lack of notice was not prejudicial.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
show that the purpose of the notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 14.  In this case, because there 
is no legal entitlement to an earlier effective date, the 
veteran was not prejudiced by the inadequate notice.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran.  The 
relevant records identified by him have been obtained and 
associated with the claims file.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim. 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

The veteran claims entitlement to an earlier effective date 
for the grant of service connection for diabetes mellitus.  
The veteran contends that the effective date of service 
connection should date back to March 1993, the date of the 
initial diagnosis of diabetes mellitus, or to July 1995, the 
date that of a VA Agent Orange registry examination that 
noted a diagnosis of diabetes mellitus.  The veteran further 
contends that he did not file a claim prior to 2001 because 
he was told by a VA doctor that diabetes mellitus was not an 
Agent Orange related condition.  

Under the laws administered by the VA, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to an individual.  38 U.S.C.A. § 
5101(a)(West 2002); 38 C.F.R. § 3.151(a) (2007).  Generally, 
the effective date of the grant of service connection is the 
date following separation from service, if the claim is 
received within one year of that date.  Otherwise, the 
effective date is the date VA receives the claim.  38 
U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2007).

In certain cases involving disabilities presumptively 
associated with herbicide exposure, effective date rules are 
subject to the orders of a United States district court in 
the class action case of Nehmer v United States Department of 
Veterans Affairs, 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  
Effective August 24, 2003, the Nehmer orders were 
incorporated into a final regulation.  See 68 Fed. Reg. 
50,966 (August 25, 2003) (now codified at 38 C.F.R. § 3.816 
(2007)).

Under 38 C.F.R. § 3.816(c)(2), an effective date prior to the 
enactment of the liberalizing regulation that added Type II 
diabetes mellitus to the list of diseases in 38 C.F.R. § 
3.309(e), which are associated with herbicide exposure and 
entitle a claimant to service connection on a presumptive 
basis, is assignable if the original claim of entitlement to 
service connection for diabetes or complications thereof was 
either pending before VA on May 3, 1989, or was received by 
VA between March 3, 1989 and July 9, 2001, the effective date 
of the regulation establishing a presumption of service 
connection for Type II diabetes mellitus.  In such a case, 
the effective date of the award will be the later of the date 
such claim was received by the VA or the date the disability 
arose, except as otherwise provided for claims received 
within one year of discharge from service.  38 C.F.R. § 
3.816(c)(2).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199.

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155 (2007).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2007).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2007).  

The veteran in this case is a Nehmer class member.  The 
question of whether he is entitled to an earlier effective 
date for the grant of diabetes mellitus is therefore subject 
to 38 C.F.R. § 3.816.

The veteran does not contend that he filed a claim prior to 
April 17, 2001.  He contends that an earlier effective date 
should be granted based upon private medical and VA medical 
records.  The veteran specifically argues that private 
medical records demonstrate that diabetes mellitus was 
diagnosed in 1993, and a report of a 1995 Agent Orange 
registry examination included a diagnosis of diabetes 
mellitus. The Board has considered the veteran's arguments in 
this regard and finds that the VA and private medical records 
do not provide a basis for entitlement to an earlier 
effective date.  The Board acknowledges that VA and private 
medical records demonstrate that diabetes was diagnosed prior 
to April 17, 2001.  However, a claim for service connection 
for diabetes mellitus was first received on April 17, 2001.    
The Nehmer court decisions did not alter the statutory 
requirement that the effective date of an award based on an 
original claim for compensation benefits shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2007). 

In conclusion, the Board finds that a claim for service 
connection for diabetes mellitus was first received by the RO 
on April 17,  2001.  There were no claims for service 
connection pending before VA prior to May 3, 1989, and no 
claims for service connection for diabetes mellitus were 
received between March 3, 1989 and July 9, 2001.  The Board 
therefore finds that there is a preponderance of the evidence 
against the veteran's claim for an effective date prior to 
April 17, 2001 for the grant of service connection for 
diabetes mellitus.


ORDER


Entitlement to an effective date prior to April 17, 2001 for 
the grant of service connection for diabetes mellitus is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


